DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-7, 23-48 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1-7, 23-48 are rejected under 35 U.S.C. 103 as being unpatentable over Harano, US Pub 2016/0063366 in view of Yamada, US Pub 2016/0212300.
             As to claims 1, 25, 34 [independent], Harano teaches a communication terminal comprising [fig. 1, element 100; 0029  Harano teaches that the client terminal 100 can be interpreted as the communication terminal]: 
            a display [fig. 1, element 106; 0030]; and
            a controller that [fig. 1, element 101; 0029]: 
            causes the display [fig. 4; 0080] to display a second area for input, by the user, of information that is to be transmitted to the printer, and that is to be used for determining whether the printer prints print data transmitted by the communication fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information], 
             wherein the controller causes the display to display the second area in which the controller has input the information using the information input into the first area [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information].
             Harano reasonably teaches the claimed limitations recited, causes the display  to display a first area for input, by a user, of information that indicates the user, and that is to be transmitted, to the printer, in fig. 4, elements 407-408 & fig. 5; 0080, 0085-0088, 0096-0100  that the display’s screen 401, as a first area, displays the authentication screen areas as 407-408 to input user’s information and the user is entering his/her information in the areas 407-408, except the claimed limitations recited “for enabling the user to log into a printer; and to cure the deficiency of Harano,
             Yamada teaches causes the display [fig. 1, element 104a & fig. 4a; 0030] to display a first area for input, by a user, of information that indicates the user, and that is to be transmitted, for enabling the user to log into a printer, to the printerfig. 4a; 0014, 0039, 0053, 0061-0062  Yamada teaches that the display screen of the mobile device 104 displays the first area in which first area field is displayed for the user to enter the first area field information i.e. username to log in the printer]; and
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to set the user credential in the first and second areas that is used to log into the printer and attached to the print jobs to modify Harano’s teaching to display screen that receives setting of the user credential added to print data to improve cooperation of the terminal and the printer for login cooperation in the printer, so that the authentication information setting needed for authentication processing is simplified. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to attach the user credential to the print data to maintain the security of the print job and being prevented from unauthorized user.        

             As to claim 2 [dependent from claim 1], Harano teaches wherein the controller executes a setting to set whether the controller causes the display to display the second into which the controller has input the information using the information input fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information (i.e. username and password) to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information].

             As to claim 3 [dependent from claim 2], Harano teaches wherein the print data is transmitted with information that indicates the user of the communication terminal in a case where a transmission instruction for transmitting the print data is received in a state that information that is to be transmitted to the printer and that is to be used for determining whether the printer prints the print data is not input into the second area [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information (i.e. username and password) to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information].

            As to claims 4, 28 [dependent from claims 1, 25 respectively], Harano teaches wherein the controller causes the display to display the second area for input, by the user, of the information that is to be transmitted to the printer with the print data and that is to be used for determining whether the printer prints the print data [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information (i.e. username and password) to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information]. 

             As to claims 5, 29 [dependent from claims 1, 25 respectively], Harano teaches wherein the controller causes the display to display the second area for input, by the user, of the information that is to be transmitted to the printer based on a transmission instruction for transmitting the print data, that is different from the print data, and that is to be used for determining whether the printer prints the print data [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information (i.e. username and password) to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information].   

            As to claims 6, 30 [dependent from claims 1, 25 respectively],  Harano teaches wherein each of the information input into the first area and the information input into the second area is a user name [figs. 4, 8, elements 407-408; 0085-0088, 0152-0154  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password)].

           As to claims 7, 31 [dependent from claims 1, 25 respectively], Harano doesn’t teach wherein the second information input into the second area and the print data transmitted by wireless communication based on Institute of Electrical and Electronics Engineers (IEEE) 802.11, and
              wherein the first information input into the first area is transmitted by wireless communication based on BluetoothTM.
figs. 4a, 11-12 & 13-16; 0014, 0039, 0053, 0061-0062  Yamada teaches that the display screen of the mobile device 104 displays the second area in which first area field is displayed for the user on the second area screen to enter the first area field information i.e. username. The print job is transmitted to the printer including the first area field information of second area screen i.e. username (see fig. 12), which later to be determined for storing print data in the printer for print processing task (see figs. 13-16 & paras., 0014, 0039, 0053, 0061-0062)], and 
            wherein the first information input into the first area is transmitted by wireless communication based on BluetoothTM [fig. 21; 0053, 0222-0224].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to set the user credential in the first and second areas that is used to log into the printer and attached to the print jobs to modify Harano’s teaching to display screen that receives setting of the user credential added to print data to improve cooperation of the terminal and the printer for login cooperation in the printer, so that the authentication information setting needed for authentication processing is simplified. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to attach the user credential to the print data to maintain the security of the print job and being prevented from unauthorized user.  
 
As to claims 23, 32 [dependent from claims 1, 25 respectively], However, the dependent claims 23 & 32 essentially claimed same subject matter as claimed in the independent claims 1 & 25 for/and/with other claim limitations, and are therefore the dependent claims 23 & 32 would be rejected based on same rationale as applied to the independent claims 1 & 25.  

            As to claims 24, 33 [dependent from claims 1, 25 respectively], Harano teaches wherein the information input into the second area indicates the user who inputs an instruction for transmitting the print data to the printer into the communication terminal [figs. 4, 8, elements 407-408; 0085-0088, 0152-0154  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password)].  

            As to claims 26 [dependent from claim 25], Harano teaches executing a setting to set whether the communication terminal causes the display to display the second area into which the communication terminal has input the information using the information input into the first area or not [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information (i.e. username and password) to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information]. 

             As to claim 27 [dependent from claim 26], Harano teaches wherein the print data is transmitted with information that indicates the user of the communication terminal in a case where a transmission instruction for transmitting the print data is received in a state that information that is to be transmitted to the printer and that is to be used for determining whether the printer prints the print data is not input into the second area [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password) and user did not designate the print data in the second area 801. The client terminal 100 transmitted the print job with authentication information (i.e. username and password) to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information].  
          
As to claims 35, 42 [independent], Harano teaches a communication terminal comprising [fig. 1, element 100; 0029  Harano teaches that the client terminal 100 can be interpreted as the communication terminal]:  
              a user interface [fig. 1, element 106; 0030]; and 
              a controller that sets [fig. 1, element 101; 0029]: 
              second information that is to be transmitted to the printer, and that is to be used for determining whether the printer prints print data transmitted by the communication terminal [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information], 
                wherein, based on reception, by the user interface, of information that indicates the user, the controller sets the received information as the first information and the received information as the second information [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information].  
             Harano doesn’t teach first information that is to be transmitted, for enabling a user to log into a printer, to the printer; and
             Yamada teaches first information that is to be transmitted, for enabling a user to log into a printer, to the printer [fig. 4a; 0014, 0039, 0053, 0061-0062  Yamada teaches that the display screen of the mobile device 104 displays the first area in which first area field is displayed for the user to enter the first area field information i.e. username to log in the printer]; and
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to set the user credential in the first and second areas that is used to log into the printer and attached to the print jobs to modify Harano’s teaching to display screen that receives setting of the user credential added to print data to improve cooperation of the terminal and the printer for login cooperation in the printer, so that the authentication information setting needed for authentication processing is simplified. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to attach the user credential to the print data to maintain the security of the print job and being prevented from unauthorized user.        
 
As to claims 36, 43 [dependent from claims 35, 42 respectively], Harano teaches wherein the controller does not use the received information set as the first information for enabling the user to log into the communication terminal [fig. 4, elements 407-408 & fig. 5; 0085-0088, 0096-0100  Harano teaches that the display’s screen 401, as a first area, displays the authentication screen areas as 407-408 to input user’s information and the user is entering his/her information in the areas 407-408].  

               As to claims 37, 44 [dependent from claims 35, 42 respectively], Harano teaches a communicator [fig. 1, element 107], 
              wherein the controller executes: 
              a first transmission process, in which the communicator transmits the received information set as the first information to the printer [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information]; and -7-Amendment for Application No.: 16/579021 Attorney Docket: 10181893US02 
             a second transmission process, in which the communicator transmits the received information set as the second information, and the print data to the printer [fig. 8, elements 407-408 & fig. 9; 0152-0154, 0156-0163  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password). The client terminal 100 transmitted the print job with authentication information to the printer 103, and the printer 103 determined or confirmed whether the printing process can be executed according to the results of the authentication information].

             As to claims 38, 45 [dependent from claims 37, 44 respectively], Harano doesn’t teach wherein the first transmission process is executed using wireless communication based on BluetoothTM, and 
              wherein the second transmission process is executed using wireless communication based on Institute of Electrical and Electronics Engineers (IEEE) 802.11.  
            Yamada teaches wherein the first transmission process is executed using wireless communication based on BluetoothTM   figs. 4a, 11-12 & 13-16; 0014, 0039, 0053, 0061-0062  Yamada teaches that the display screen of the mobile device 104 displays the second area in which first area field is displayed for the user on the second area screen to enter the first area field information i.e. username. The print job is transmitted to the printer including the first area field information of second area screen i.e. username (see fig. 12), which later to be determined for storing print data in the printer for print processing task (see figs. 13-16 & paras., 0014, 0039, 0053, 0061-0062)], and 
              wherein the second transmission process is executed using wireless communication based on Institute of Electrical and Electronics Engineers (IEEE) 802.11 [fig. 21; 0053, 0222-0224].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to set the user credential in the first and second areas that is used to log into the printer and attached to the print jobs to modify Harano’s teaching to display screen that receives setting of the user credential added to print data to improve cooperation of the terminal and the printer for login cooperation in the printer, so that the authentication information setting needed for authentication processing is simplified. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to attach the user credential to the print data to maintain the security of the print job and being prevented from unauthorized user.   
 
              As to claim 39 [dependent from claim 37], Yamada teaches wherein the received information set as the second information is used for determining whether the printer prints the print data transmitted by the communication terminal without further input, by the user, of the first information to be used for logging into the printer [figs. 4a, 11-12 & 13-16; 0014, 0039, 0053, 0061-0062  Yamada teaches that the display screen of the mobile device 104 displays the second area in which first area field is displayed for the user on the second area screen to enter the first area field information i.e. username. The print job is transmitted to the printer including the first area field information of second area screen i.e. username (see fig. 12), which later to be determined for storing print data in the printer for print processing task (see figs. 13-16 & paras., 0014, 0039, 0053, 0061-0062)]. 
  
              As to claims 40, 47 [dependent from claims 35, 42 respectively], Harano teaches wherein each of the received information set as the first information and the received information set as the second information is a user name [figs. 4, 8, elements 407-408; 0085-0088, 0152-0154  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password)].  
  
             As to claims 41, 48 [dependent from claims 35, 42 respectively], Harano teaches wherein the received information set as the second information indicates the user who inputs an instruction for transmitting the print data to the printer into the communication terminal [figs. 4, 8, elements 407-408; 0085-0088, 0152-0154  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password)].  
  
               As to claim 46 [dependent from claim 42], Yamada teaches wherein the received information set as the second information is used for determining whether the printer prints the print data transmitted by the communication terminal without further input, by the user, of the first information to be used for logging into the printer [figs. 4a, 11-12 & 13-16; 0014, 0039, 0053, 0061-0062  Yamada teaches that the display screen of the mobile device 104 displays the second area in which first area field is displayed for the user on the second area screen to enter the first area field information i.e. username. The print job is transmitted to the printer including the first area field information of second area screen i.e. username (see fig. 12), which later to be determined for storing print data in the printer for print processing task (see figs. 13-16 & paras., 0014, 0039, 0053, 0061-0062)]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to set the user credential in the first and second areas that is used to log into the printer and attached to the print jobs to modify Harano’s teaching to display screen that receives setting of the user credential added to print data to improve cooperation of the terminal and the printer for login cooperation in the printer, so that the authentication information setting needed for authentication processing is simplified. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to attach the user credential to the print data to maintain the security of the print job and being prevented from unauthorized user.        
                   
  
Response to Arguments
5.          Applicant’s arguments with respect to claim(s) 1-7, 23-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
6.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917 and email address is: haris.sabah@uspto.gov
Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674